Case 2:16-cv-02805-MCA-LDW Document 301 Filed 09/02/20 Page 1 of 2 PageID: 11513

                                                  Michael B. Himmel           One Lowenstein Drive
                                                  Partner                     Roseland, New Jersey 07068

                                                                              T: 973.597.6172
                                                                              F: 973.597.6173
                                                                              E: mhimmel@lowenstein.com

  September 2, 2020

  VIA ECF

  Hon. Leda Dunn Wettre, U.S.M.J.
  United States District Court for the District of New Jersey
  Martin Luther King Building & U.S. Courthouse
  50 Walnut Street
  Newark, NJ 07101

         Re:     Roofers’ Pension Fund v. Papa, et al., Civil Action No. 16-2805 (MCA) (LDW)

  Dear Judge Wettre:

  The latest limited stay Your Honor granted to the United States Department of Justice (“DOJ”)
  expired on August 31, 2020. That same day, the DOJ filed a letter motion requesting that Your
  Honor impose yet another serial stay, this time until November 30, 2020. See ECF No. 300.
  Plaintiffs continue to oppose these endless delays, which have impeded generic rx-related
  discovery since at least August 2019.

  This Court has already afforded the DOJ multiple stays related to generic rx discovery in this case.
  The DOJ now seeks another three-month stay, and asks to block the depositions of seven key
  Perrigo former employees and officers that it has already thwarted for more than a year. The
  DOJ’s request should be denied. Its seriatim stay requests impose “case management problems
  which impede the court’s responsibility to expedite discovery and . . . unnecessary litigation
  expenses and problems.” Worldcom Techs., Inc. v. Intelnet Int’l, Inc., No. 002284 (JTG), 2002
  WL 1971256, at *6 (E.D. Pa. Aug. 22, 2002) (internal quotation marks and citations omitted).

  Nor will the DOJ’s serial stay requests end with the expiration of the currently-requested stay on
  November 30, 2020. As the DOJ conceded to Plaintiffs’ counsel in an August 27, 2020
  teleconference, it believed it would likely continue to seek stays for the foreseeable future after
  this one (if granted) expired. See Trusted Transp. Sol., LLC v. Guar. Ins. Co., 2018 WL 2187379,
  at *4 (D.N.J. 2018) (denying request for stay where “[t]he case has already been inordinately
  delayed” and “no reasonable prediction can be made as to when [the proceedings underlying the
  stay request] will be completed.”).

  Accepting the DOJ’s continued stay requests forces Plaintiffs into an unfair choice: either
  indefinitely delay progress of their litigation or accept the prejudice of being unable to depose key
  witnesses. To the extent the Court is inclined to continue to force that choice, Plaintiffs remain
  committed to proceeding to summary judgment and trial even if it means foregoing those
  depositions. However, in light of the DOJ’s failure for more than a year to charge Perrigo or any
  Perrigo witness of which it seeks to block deposition, Plaintiffs respectfully request that the DOJ’s
  Accordingly, its latest request for an additional three-month stay should be denied.
Case 2:16-cv-02805-MCA-LDW Document 301 Filed 09/02/20 Page 2 of 2 PageID: 11514

  Hon. Leda Dunn Wettre, U.S.M.J.                                                September 2, 2020
  Page 2


  Plaintiffs look forward to addressing the remaining litigation schedule at the status conference on
  October 15, 2020.

  Respectfully submitted,
  /s/ Michael B. Himmel
  Michael B. Himmel

  cc: All Counsel of Record (via ECF)
